--------------------------------------------------------------------------------

TRANSACT TECHNOLOGIES INCORPORATED
2014 EQUITY INCENTIVE PLAN


(Adopted by Directors April 1, 2014)
(Approved by Shareholders May 15, 2014)
(Amended by Directors March 1, 2017, Amendment Approved by Shareholders May 22,
2017)


1.
DEFINED TERMS



Exhibit A, which is incorporated by reference, defines the terms used in the
Plan and sets forth certain operational rules related to those terms.


2.
PURPOSE



The Plan has been established to advance the interests of the Company by
providing for the grant to Participants of Stock-based and other incentive
Awards.


3.
ADMINISTRATION



The Administrator has discretionary authority, subject only to the express
provisions of the Plan, to interpret the Plan; determine eligibility for and
grant Awards; determine, modify or waive the terms and conditions of any Award;
prescribe forms, rules and procedures relating to the Plan; and otherwise do all
things necessary or appropriate to carry out the purposes of the Plan. 
Determinations of the Administrator made under the Plan will be conclusive and
will bind all parties.
4.
LIMITS ON AWARDS UNDER THE PLAN



(a)            Number of Shares.  The maximum number of shares of Stock that may
be delivered in satisfaction of Awards under the Plan is 1,400,000.  Up to the
total number of shares available for awards to employee Participants may be
issued in satisfaction of ISOs, but nothing in this Section 4(a) will be
construed as requiring that any, or any fixed number of, ISOs be awarded under
the Plan.  The number of shares of Stock delivered in satisfaction of Awards
will, for purposes of this Section 4(a), be determined net of shares of Stock
withheld by the Company in payment of the exercise price of the Award or in
satisfaction of tax withholding requirements with respect to the Award.  For the
avoidance of doubt, shares of Stock underlying the portion of any Award that is
settled in cash or the portion of any Award that expires, terminates or is
forfeited prior to the issuance of Stock thereunder shall not be treated as
having been delivered.  The limit set forth in this Section 4(a) will be
construed to comply with Section 422 and regulations thereunder.  To the extent
consistent with the requirements of Section 422 and regulations thereunder, and
with other applicable legal requirements (including applicable stock exchange
requirements), Stock issued under awards of an acquired company that are
converted, replaced, or adjusted in connection with the acquisition will not
reduce the number of shares available for Awards under the Plan.


(b)            Type of Shares.  Stock delivered by the Company under the Plan
may be authorized but unissued Stock or previously issued Stock acquired by the
Company.  No fractional shares of Stock will be delivered under the Plan.


(c)            Section 162(m) Limits.  The following additional limits will
apply to Awards of the specified type granted, or in the case of Cash Awards
payable, to any person in any calendar year:


(1)            Stock Options:  500,000 shares of Stock.
(2)            SARs:  500,000 shares of Stock.
(3)            Awards other than Stock Options, SARs or Cash Awards:  500,000
shares of Stock.
(4)            Cash Awards:  $750,000.
In applying the foregoing limits, (i) all Awards of the specified type granted
to the same person in the same calendar year will be aggregated and made subject
to one limit; (ii) the limits applicable to Stock Options and SARs refer to the
number of shares of Stock subject to those Awards; (iii) the share limit under
clause (3) refers to the maximum number of shares of Stock that may be
delivered, or the value of which could be paid in cash or other property, under
an Award or Awards of the type specified in clause (3) assuming a maximum
payout; and (iv) the dollar limit under clause (4) refers to the maximum dollar
amount payable under an Award or Awards of the type specified in clause (4)
assuming a maximum payout.  The foregoing provisions will be construed in a
manner consistent with Section 162(m), including, without limitation, where
applicable, the rules under Section 162(m) pertaining to permissible deferrals
of exempt awards.

--------------------------------------------------------------------------------

5.
ELIGIBILITY AND PARTICIPATION

        The Administrator will select Participants from among key Employees and
directors of, and consultants and advisors to, the Company and its Affiliates. 
Eligibility for ISOs is limited to individuals described in the first sentence
of this Section 5 who are employees of the Company or of a "parent corporation"
or "subsidiary corporation" of the Company as those terms are defined in Section
424 of the Code.  Eligibility for Stock Options other than ISOs is limited to
individuals described in the first sentence of this Section 5 who are providing
direct services on the date of grant of the Stock Option to the Company or to a
subsidiary of the Company that would be described in the first sentence of
Section 1.409A-1(b)(5)(iii)(E) of the Treasury Regulations.
6.
RULES APPLICABLE TO AWARDS



(a)
All Awards



(1)      Award Provisions.  The Administrator will determine the terms of all
Awards, subject to the limitations provided herein.  By accepting (or, under
such rules as the Administrator may prescribe, being deemed to have accepted) an
Award, the Participant will be deemed to have agreed to the terms of the Award
and the Plan.  Notwithstanding any provision of this Plan to the contrary,
awards of an acquired company that are converted, replaced or adjusted in
connection with the acquisition may contain terms and conditions that are
inconsistent with the terms and conditions specified herein as determined by the
Administrator.


(2)      Term of Plan.  No Awards may be made after ten years from the Date of
Adoption, but previously granted Awards may continue beyond that date in
accordance with their terms.


(3)      Transferability.  Neither ISOs nor, except as the Administrator
otherwise expressly provides in accordance with the last sentence of this
Section 6(a)(3), other Awards may be transferred other than by will or by the
laws of descent and distribution.  During a Participant's lifetime, ISOs and,
except as the Administrator otherwise expressly provides in accordance with the
last sentence of this Section 6(a)(3), SARs and NSOs may be exercised only by
the Participant.  The Administrator may permit the gratuitous transfer (i.e.,
transfer not for value) of Awards other than ISOs to any transferee eligible to
be covered by the provisions of Form S-8 (under the Securities Act of 1933),
subject to such limitations as the Administrator may impose.


(4)      Vesting.   The Administrator will determine the time or times at which
an Award will vest or become exercisable and the terms on which a Stock Option
or SAR will remain exercisable.  Without limiting the foregoing, the
Administrator may at any time accelerate the vesting or exercisability of an
Award, regardless of any adverse or potentially adverse tax or other
consequences resulting from such acceleration.  Unless the Administrator
expressly provides otherwise, however, the following rules will apply if a
Participant's Employment ceases:


(A)
Immediately upon the cessation of the Participant's Employment and except as
provided in (B) and (C) below, each Stock Option and SAR that is then held by
the Participant or by the Participant's permitted transferees, if any, will
cease to be exercisable and will terminate, and all other Awards that are then
held by the Participant or by the Participant's permitted transferees, if any,
to the extent not already vested will be forfeited.



(B)
Subject to (C) and (D) below, all Stock Options and SARs held by the Participant
or the Participant's permitted transferees, if any, immediately prior to the
cessation of the Participant's Employment, to the extent then exercisable, will
remain exercisable for the lesser of (i) a period of three months or (ii) the
period ending on the latest date on which such Stock Option or SAR could have
been exercised without regard to this Section 6(a)(4), and will thereupon
immediately terminate.



(C)
All Stock Options and SARs held by a Participant or the Participant's permitted
transferees, if any, immediately prior to the Participant's death or voluntary
resignation from active employment at or after age 55, to the extent then
exercisable, will remain exercisable for the lesser of (i) the one year period
ending with the first anniversary of the Participant's death or voluntary
resignation from active employment at or after age 55 or (ii) the period ending
on the latest date on which such Stock Option or SAR could have been exercised
without regard to this Section 6(a)(4), and will thereupon immediately
terminate.



(D)
All Stock Options and SARs (whether or not exercisable) held by a Participant or
the Participant's permitted transferees, if any, immediately prior to the
cessation of the Participant's Employment will immediately terminate upon such
cessation of Employment if the Administrator determines that such cessation of
Employment has resulted for reasons or in circumstances that cast such discredit
on the Participant as to justify immediate termination of the Award.




--------------------------------------------------------------------------------

(5)      Additional Restrictions.  The Administrator may cancel, rescind,
withhold or otherwise limit or restrict any Award at any time if the Participant
is not in compliance with all applicable provisions of the Award agreement and
the Plan, or if the Participant breaches any agreement with the Company or its
Affiliates with respect to non-competition, non-solicitation or
confidentiality.  Without limiting the generality of the foregoing, the
Administrator may recover Awards made under the Plan and payments under or gain
in respect of any Award to the extent required to comply with Section 10D of the
Securities Exchange Act of 1934, as amended, or any stock exchange or similar
rule adopted under said Section.
(6)      Taxes.  The delivery, vesting and retention of Stock, cash or other
property under an Award are conditioned upon full satisfaction by the
Participant of all tax withholding requirements with respect to the Award.  The
Administrator will prescribe such rules for the withholding of taxes as it deems
necessary.  The Administrator may, but need not, hold back shares of Stock from
an Award or permit a Participant to tender previously owned shares of Stock in
satisfaction of tax withholding requirements (but not in excess of the minimum
withholding required by law).


(7)      Dividend Equivalents, etc.  The Administrator may provide for the
payment of amounts (on terms and subject to conditions established by the
Administrator) in lieu of cash dividends or other cash distributions with
respect to Stock subject to an Award whether or not the holder of such Award is
otherwise entitled to share in the actual dividend or distribution in respect of
such Award.  Any entitlement to dividend equivalents or similar entitlements
will be established and administered either consistent with an exemption from,
or in compliance with, the requirements of Section 409A.  Dividends or dividend
equivalent amounts payable in respect of Awards that are subject to restrictions
may be subject to such limits or restrictions as the Administrator may impose.


(8)      Rights Limited.  Nothing in the Plan will be construed as giving any
person the right to continued employment or service with the Company or its
Affiliates, or any rights as a stockholder except as to shares of Stock actually
issued under the Plan.  The loss of existing or potential profit in Awards will
not constitute an element of damages in the event of termination of Employment
for any reason, even if the termination is in violation of an obligation of the
Company or any Affiliate to the Participant.


(9)      Section 162(m).  In the case of any Performance Award (other than a
Stock Option or SAR) intended to qualify for the performance-based compensation
exception under Section 162(m), the Administrator will establish the applicable
Performance Criterion or Criteria in writing no later than ninety (90) days
after the commencement of the period of service to which the performance relates
(or at such earlier time as is required to qualify the Award as
performance-based under Section 162(m)) and, prior to the event or occurrence
(grant, vesting or payment, as the case may be) that is conditioned on the
attainment of such Performance Criterion or Criteria, will certify whether it or
they have been attained.


(10)      Coordination with Other Plans. Awards under the Plan may be granted in
tandem with, or in satisfaction of or substitution for, other Awards under the
Plan or awards made under other compensatory plans or programs of the Company or
its Affiliates.  For example, but without limiting the generality of the
foregoing, awards under other compensatory plans or programs of the Company or
its Affiliates may be settled in Stock (including, without limitation,
Unrestricted Stock) if the Administrator so determines, in which case the shares
delivered will be treated as awarded under the Plan (and will reduce the number
of shares thereafter available under the Plan in accordance with the rules set
forth in Section 4).  In any case where an award is made under another plan or
program of the Company or its Affiliates and such award is intended to qualify
for the performance-based compensation exception under Section 162(m), and such
award is settled by the delivery of Stock or another Award under the Plan, the
applicable Section 162(m) limitations under both the other plan or program and
under the Plan will be applied to the Plan as necessary (as determined by the
Administrator) to preserve the availability of the Section 162(m)
performance-based compensation exception with respect thereto.


(11)      Section 409A.  Each Award will contain such terms as the Administrator
determines, and will be construed and administered, such that the Award either
qualifies for an exemption from the requirements of Section 409A or satisfies
such requirements.


(12)      Fair Market Value. In determining the fair market value of any share
of Stock under the Plan, the Administrator will make the determination in good
faith consistent with the rules of Section 422 and Section 409A to the extent
applicable.


(b)
Stock Options and SARs



(1)        Time And Manner Of Exercise.  Unless the Administrator expressly
provides otherwise, no Stock Option or SAR will be deemed to have been exercised
until the Administrator receives a notice of exercise (in form acceptable to the
Administrator), which may be an electronic notice, signed (including electronic
signature in form acceptable to the Administrator) by the appropriate person and
accompanied by any payment required under the Award.  A Stock Option or SAR
exercised by any person other than the Participant will not be deemed to have
been exercised until the Administrator has received such evidence as it may
require that the person exercising the Award has the right to do so.


--------------------------------------------------------------------------------

(2)        Exercise Price.  The exercise price (or the base value from which
appreciation is to be measured) of each Award requiring exercise will be no less
than 100% (or in the case of an ISO granted to a ten-percent shareholder within
the meaning of subsection (b)(6) of Section 422, 110%) of the fair market value
of the Stock subject to the Award, determined as of the date of grant, or such
higher amount as the Administrator may determine in connection with the grant. 
No such Award, once granted, may be repriced other than with stockholder
approval.


(3)        Payment of Exercise Price.  Where the exercise of an Award is to be
accompanied by payment, the Administrator may determine the required or
permitted forms of payment, subject to the following:  all payments will be by
cash or check acceptable to the Administrator, or, if so permitted by the
Administrator and if legally permissible, (i) through the delivery of shares of
Stock that have been outstanding for at least six months (unless the
Administrator approves a shorter period) and that have a fair market value equal
to the exercise price, (ii) by delivery to the Company of a promissory note of
the person exercising the Award, payable on such terms as are specified by the
Administrator, (iii) through a broker-assisted exercise program acceptable to
the Administrator, (iv) by other means acceptable to the Administrator, or (v)
by any combination of the foregoing permissible forms of payment.  The delivery
of shares in payment of the exercise price under clause (a)(i) above may be
accomplished either by actual delivery or by constructive delivery through
attestation of ownership, subject to such rules as the Administrator may
prescribe.


(4)        Maximum Term.  Stock Options and SARs will have a maximum term not to
exceed ten (10) years from the date of grant (five (5) years from the date of
grant in the case of an ISO granted to a ten-percent shareholder described in
Section 6(b)(2) above).


7.
EFFECT OF CERTAIN TRANSACTIONS



(a)            Change in Control.  In the event of a Change in Control, each
Stock Option and SAR will become fully exercisable, any restrictions on each
outstanding share of Stock will lapse, and each outstanding Award of Stock Units
(including Restricted Stock Units and Performance Awards to the extent
consisting of Stock Units) will become vested and the delivery of shares of
Stock deliverable under each such Stock Unit will be accelerated and such shares
will be delivered, in each case prior to the Change in Control on a basis that
gives the holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the vesting or delivery of the
shares, as the case may be, to participate as a stockholder in the Change in
Control.  Notwithstanding the foregoing, payment of any amount constituting
"nonqualified deferred compensation" subject to Section 409A will be accelerated
pursuant to this Section 7(a) only if the event or circumstances constituting
the Change in Control would also qualify as a "change in control event" under
Section 1.409A-3(i)(5) of the Treasury Regulations.


(b)            Covered Transactions.  After giving effect to Section 7(a) above
to the extent applicable, and except as otherwise provided in an Award
agreement, the following provisions will apply in the event of a Covered
Transaction:


(1)      Assumption or Substitution.  If the Covered Transaction is one in which
there is an acquiring or surviving entity, the Administrator may (but, for the
avoidance of doubt, need not) provide (i) for the assumption or continuation of
some or all outstanding Awards or any portion thereof or (ii) for the grant of
new awards in substitution therefor by the acquirer or survivor or an affiliate
of the acquirer or survivor.


(2)      Cash-Out of Awards. Subject to Section 7(b)(5) below the Administrator
may (but, for the avoidance of doubt, need not) provide for payment (a
"cash-out"), with respect to some or all Awards or any portion thereof, equal in
the case of each affected Award or portion thereof to the excess, if any, of (A)
the fair market value of one share of Stock (as determined by the Administrator
in its reasonable discretion) times the number of shares of Stock subject to the
Award or such portion, over (B) the aggregate exercise or purchase price, if
any, under the Award or such portion (in the case of an SAR, the aggregate base
value above which appreciation is measured), in each case on such payment terms
(which need not be the same as the terms of payment to holders of Stock) and
other terms, and subject to such conditions, as the Administrator determines.


(3)      Acceleration of Certain Awards. Subject to Section 7(b)(5) below, the
Administrator may (but, for the avoidance of doubt, need not) provide that any
Award requiring exercise will become exercisable, in full or in part and/or that
the delivery of any shares of Stock remaining deliverable under any outstanding
Award of Stock Units (including Restricted Stock Units and Performance Awards to
the extent consisting of Stock Units) will be accelerated in full or in part, in
each case on a basis that gives the holder of the Award a reasonable
opportunity, as determined by the Administrator, following exercise of the Award
or the delivery of the shares, as the case may be, to participate as a
stockholder in the Covered Transaction.


(4)      Termination of Awards Upon Consummation of Covered Transaction.  Except
as the Administrator may otherwise determine in any case, each Award will
automatically terminate (and in the case of outstanding shares of Restricted
Stock that have not vested pursuant to Section 7(a) above or otherwise, will
automatically be forfeited) upon consummation of the Covered Transaction, other
than Awards assumed pursuant to Section 7(b)(1) above.


--------------------------------------------------------------------------------

(5)      Additional Limitations.  Any share of Stock and any cash or other
property delivered pursuant to Section 7(b)(2) or Section 7(b)(3) above with
respect to an Award may, in the discretion of the Administrator, contain such
restrictions, if any, as the Administrator deems appropriate to reflect any
performance or other vesting conditions to which the Award was subject and that
did not lapse (and were not satisfied) in connection with the Covered
Transaction.  For purposes of the immediately preceding sentence, a cash-out
under Section 7(b)(2) above or acceleration under Section 7(b)(3) above will
not, in and of itself, be treated as the lapsing (or satisfaction) of a
performance or other vesting condition.  In the case of Restricted Stock that
does not vest and is not forfeited in connection with the Covered Transaction,
the Administrator may require that any amounts delivered, exchanged or otherwise
paid in respect of such Stock in connection with the Covered Transaction be
placed in escrow or otherwise made subject to such restrictions as the
Administrator deems appropriate to carry out the intent of the Plan.


(c)            Changes in and Distributions With Respect to Stock


(1)      Basic Adjustment Provisions.  In the event of a stock dividend, stock
split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company's capital structure that
constitutes an equity restructuring within the meaning of FASB ASC Topic 718,
the Administrator will make appropriate adjustments to the maximum number of
shares specified in Section 4(a) that may be delivered under the Plan and to the
maximum share limits described in Section 4(c), and will also make appropriate
adjustments to the number and kind of shares of stock or securities subject to
Awards then outstanding or subsequently granted, any exercise prices relating to
Awards and any other provision of Awards affected by such change.


(2)      Certain Other Adjustments.  The Administrator may also make adjustments
of the type described in Section 7(c)(1) above to take into account
distributions to stockholders other than those provided for in Section 7(b) and
7(c)(1), or any other event, if the Administrator determines that adjustments
are appropriate to avoid distortion in the operation of the Plan, having due
regard for the qualification of ISOs under Section 422, the requirements of
Section 409A, and for the performance-based compensation rules of Section
162(m), where applicable.


(3)      Continuing Application of Plan Terms.  References in the Plan to shares
of Stock will be construed to include any stock or securities resulting from an
adjustment pursuant to this Section 7.


8.
LEGAL CONDITIONS ON DELIVERY OF STOCK



The Company will not be obligated to deliver any shares of Stock pursuant to the
Plan or to remove any restriction from shares of Stock previously delivered
under the Plan until: (i) the Company is satisfied that all legal matters in
connection with the issuance and delivery of such shares have been addressed and
resolved; (ii) if the outstanding Stock is at the time of delivery listed on any
stock exchange or national market system, the shares to be delivered have been
listed or authorized to be listed on such exchange or system upon official
notice of issuance; and (iii) all conditions of the Award have been satisfied or
waived.  The Company may require, as a condition to exercise of the Award, such
representations or agreements as counsel for the Company may consider
appropriate to avoid violation of the Securities Act of 1933 or any applicable
state or non-U.S. securities law.  Any Stock required to be issued to
Participants under the Plan will be evidenced in such manner as the
Administrator may deem appropriate, including book-entry registration or
delivery of stock certificates.  In the event that the Administrator determines
that Stock certificates will be issued to Participants under the Plan, the
Administrator may require that certificates evidencing Stock issued under the
Plan bear an appropriate legend reflecting any restriction on transfer
applicable to such Stock, and the Company may hold the certificates pending
lapse of the applicable restrictions.
9.
AMENDMENT AND TERMINATION



The Administrator may at any time or times amend the Plan or any outstanding
Award for any purpose which may at the time be permitted by law, and may at any
time terminate the Plan as to any future grants of Awards; provided, that except
as otherwise expressly provided in the Plan the Administrator may not, without
the Participant's consent, alter the terms of an Award so as to affect
materially and adversely the Participant's rights under the Award, unless the
Administrator expressly reserved the right to do so at the time the Award was
granted.  Any amendments to the Plan will be conditioned upon stockholder
approval only to the extent, if any, such approval is required by law (including
the Code and applicable stock exchange requirements), as determined by the
Administrator.


10.
OTHER COMPENSATION ARRANGEMENTS



The existence of the Plan or the grant of any Award will not in any way affect
the Company's right to Award a person bonuses or other compensation in addition
to Awards under the Plan.



--------------------------------------------------------------------------------



11.
WAIVER OF JURY TRIAL



By accepting an Award under the Plan, each Participant waives any right to a
trial by jury in any action, proceeding or counterclaim concerning any rights
under the Plan and any Award, or under any amendment, waiver, consent,
instrument, document or other agreement delivered or which in the future may be
delivered in connection therewith, and agrees that any such action, proceedings
or counterclaim will be tried before a court and not before a jury.  By
accepting an Award under the Plan, each Participant certifies that no officer,
representative, or attorney of the Company has represented, expressly or
otherwise, that the Company would not, in the event of any action, proceeding or
counterclaim, seek to enforce the foregoing waivers.  Notwithstanding anything
to the contrary in the Plan, nothing herein is to be construed as limiting the
ability of the Company and a Participant to agree to submit disputes arising
under the terms of the Plan or any Award made hereunder to binding arbitration
or as limiting the ability of the Company to require any eligible individual to
agree to submit such disputes to binding arbitration as a condition of receiving
an Award hereunder.


12.
LIMITATION OF LIABILITY



Notwithstanding anything to the contrary in the Plan, neither the Company, nor
any Affiliate, nor the Administrator, nor any person acting on behalf of the
Company, any Affiliate, or the Administrator, will be liable to any Participant
or to the estate or beneficiary of any Participant or to any other holder of an
Award by reason of any acceleration of income, or any additional tax (including
any interest and penalties), asserted by reason of the failure of an Award to
satisfy the requirements of Section 422 or Section 409A or by reason of Section
4999 of the Code, or otherwise asserted with respect to the Award; provided,
that nothing in this Section 12 will limit the ability of the Administrator or
the Company, in its discretion, to provide by separate express written agreement
with a Participant for any payment in connection with any such acceleration of
income or additional tax.


13.
ESTABLISHMENT OF SUB-PLANS



The Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable blue sky, securities or tax laws
of various jurisdictions.  The Administrator will establish such sub-plans by
adopting supplements to the Plan setting forth (i) such limitations on the
Administrator's discretion under the Plan as it deems necessary or desirable and
(ii) such additional terms and conditions not otherwise inconsistent with the
Plan as it deems necessary or desirable.  All supplements so established will be
deemed to be part of the Plan, but each supplement will apply only to
Participants within the affected jurisdiction (as determined by the
Administrator).


14.
GOVERNING LAW

(a)            Certain Requirements.  Awards will be granted and administered
consistent with the requirements of applicable Delaware law relating to the
issuance of stock and the consideration to be received therefor, and with the
applicable requirements of the stock exchanges or other trading systems on which
the Stock is listed or entered for trading, in each case as determined by the
Administrator.
(b)            Other Matters.  Except as otherwise provided by the express terms
of an Award agreement, under a sub-plan described in Section 13 or as provided
in Section 14(a) above, the provisions of the Plan and of Awards under the Plan
and all claims or disputes arising out of or based upon the Plan or any Award
under the Plan or relating to the subject matter hereof or thereof will be
governed by and construed in accordance with the domestic substantive laws of
the State of Connecticut without giving effect to any choice or conflict of laws
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
(c)            Jurisdiction.  By accepting an Award, each Participant will be
deemed to (a) have submitted irrevocably and unconditionally to the jurisdiction
of the federal and state courts located within the geographic boundaries of  the
United States District Court for the District of Connecticut for the purpose of
any suit, action or other proceeding arising out of or based upon the Plan or
any Award; (b) agree not to commence any suit, action or other proceeding
arising out of or based upon the Plan or an Award, except in the federal and
state courts located within the geographic boundaries of the United States
District Court for the District of Connecticut; and (c) waive, and agree not to
assert, by way of motion as a defense or otherwise, in any such suit, action or
proceeding, any claim that it is not subject personally to the jurisdiction of
the above-named courts that its property is exempt or immune from attachment or
execution, that the suit, action or proceeding is brought in an inconvenient
forum, that the venue of the suit, action or proceeding is improper or that the
Plan or an Award or the subject matter thereof may not be enforced in or by such
court.

--------------------------------------------------------------------------------



EXHIBIT A


Definition of Terms


The following terms, when used in the Plan, will have the meanings and be
subject to the provisions set forth below:


"Administrator":  The Compensation Committee, except that the Compensation
Committee may delegate (i) to one or more of its members (or one or more other
members of the Board (including the full Board)) such of its duties, powers and
responsibilities as it may determine; (ii) to one or more officers of the
Company the power to grant Awards to the extent permitted by Section 157(c) of
the Delaware General Corporation Law; and (iii) to such Employees or other
persons as it determines such ministerial tasks as it deems appropriate.  In the
event of any delegation described in the preceding sentence, the term
"Administrator" will include the person or persons so delegated to the extent of
such delegation.


"Affiliate":  Any corporation or other entity owning, directly or indirectly,
50% or more of the outstanding Stock of the Company, or in which the Company or
any such corporation or other entity owns, directly or indirectly, 50% of the
outstanding capital stock (determined by aggregate voting rights) or other
voting interests.


"Award":  Any or a combination of the following:


(i)        Stock Options


(ii)        SARs


(iii)        Restricted Stock


(iv)        Unrestricted Stock


(v)        Stock Units, including Restricted Stock Units.


(vi)        Performance Awards


(vii)        Cash Awards


(viii)        Awards (other than Awards described in (i) through (vii) above)
that are convertible into or otherwise based on Stock


"Board":  The Board of Directors of the Company.


"Cash Award":  An Award denominated in cash.


"Change in Control":  Any of (i) a reorganization, merger, consolidation or
similar transaction in which the surviving corporation is not, and is not a
subsidiary of, a publicly owned corporation in which the stockholders of the
Company immediately prior to the transaction continue to own beneficially
securities representing more than 50% of the voting power of all outstanding
voting securities of the Company, (ii) a sale, exchange or other disposition of
all or substantially all the Company's assets, or (iii) any acquisition of
voting securities of the Company by any person or group (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act), but excluding (a) the Company or
any of its subsidiaries, (b) any person who was an officer or director of the
Company on the day prior to the Effective Date, or (c) any savings, pension or
other benefits plan for the benefit of employees of the Company or any of its
subsidiaries, which theretofore did not beneficially own voting securities
representing more than 50% of the voting power of all outstanding voting
securities of the Company, if such acquisition results in such entity, person or
group owning beneficially securities representing more than 50% of the voting
power of all outstanding voting securities of the Company. As used herein,
"voting power" means ordinary voting power for the election of directors of the
Company.


"Code":  The U.S. Internal Revenue Code of 1986 as from time to time amended and
in effect, or any successor statute as from time to time in effect.


"Compensation Committee":  The Compensation and Corporate Governance Committee
of the Board.


"Company":  TransAct Technologies Incorporated.



--------------------------------------------------------------------------------

"Covered Transaction":  Any of (i) a reorganization, merger, consolidation or
similar transaction or series of related transactions, including a sale or other
disposition of stock, in which the Company is not the surviving corporation or
which results in the acquisition of all or substantially all of the Company's
then outstanding common stock by a single person or entity or by a group of
persons and/or entities acting in concert, (ii) a sale or transfer of all or
substantially all the Company's assets, or (iii) a dissolution or liquidation of
the Company.  Where a Covered Transaction involves a tender offer that is
reasonably expected to be followed by a merger described in clause (i) (as
determined by the Administrator), the Covered Transaction will be deemed to have
occurred upon consummation of the tender offer.


"Date of Adoption":  The earlier of the date the Plan was approved by the
Company's stockholders or adopted by the Board, as determined by the Committee. 
The Date of Adoption of the Plan is April 1, 2014.
"Employee":  Any person who is employed by the Company or an Affiliate.


"Employment":  A Participant's employment or other service relationship with the
Company or an Affiliate.  Employment will be deemed to continue, unless the
Administrator expressly provides otherwise, so long as the Participant is
employed by, or otherwise is providing services in a capacity described in
Section 5 to the Company or an Affiliate.  If a Participant's employment or
other service relationship is with an Affiliate and that entity ceases to be an
Affiliate, the Participant's Employment will be deemed to have terminated when
the entity ceases to be an Affiliate unless the Participant transfers Employment
to the Company or its remaining Affiliates.  Notwithstanding the foregoing and
the definition of "Affiliate" above, in construing the provisions of any Award
relating to the payment of "nonqualified deferred compensation" (subject to
Section 409A) upon a termination or cessation of Employment, references to
termination or cessation of employment, separation from service, retirement or
similar or correlative terms will be construed to require a "separation from
service" (as that term is defined in Section 1.409A-1(h) of the Treasury
Regulations) from the Company and from all other corporations and trades or
businesses, if any, that would be treated as a single "service recipient" with
the Company under Section 1.409A-1(h)(3) of the Treasury Regulations.  The
Company may, but need not, elect in writing, subject to the applicable
limitations under Section 409A, any of the special elective rules prescribed in
Section 1.409A-1(h) of the Treasury Regulations for purposes of determining
whether a "separation from service" has occurred.  Any such written election
will be deemed a part of the Plan.


"ISO":  A Stock Option intended to be an "incentive stock option" within the
meaning of Section 422.  Each Stock Option granted pursuant to the Plan will be
treated as providing by its terms that it is to be an NSO unless, as of the date
of grant, it is expressly designated as an ISO.


"NSO":  A Stock Option that is not intended to be an "incentive stock option"
within the meaning of Section 422.
"Participant":  A person who is granted an Award under the Plan.


"Performance Award":  An Award subject to Performance Criteria.  The Committee
in its discretion may grant Performance Awards that are intended to qualify for
the performance-based compensation exception under Section 162(m) and
Performance Awards that are not intended so to qualify.


"Performance Criteria": Specified criteria, other than the mere continuation of
Employment or the mere passage of time, the satisfaction of which is a condition
for the grant, exercisability, vesting or full enjoyment of an Award.  For
purposes of Awards that are intended to qualify for the performance-based
compensation exception under Section 162(m), a Performance Criterion will mean
an objectively determinable measure of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices and determined either on a consolidated basis or, as the
context permits, on a divisional, subsidiary, line of business, project or
geographical basis or in combinations thereof): sales; revenues; assets;
expenses; earnings before or after deduction for all or any portion of interest,
taxes, depreciation, or amortization, whether or not on a continuing operations
or an aggregate or per share basis; return on equity, investment, capital or
assets; one or more operating ratios; borrowing levels, leverage ratios or
credit rating; market share; capital expenditures; cash flow; stock price;
stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings.  A Performance Criterion and any targets with
respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss.  To the extent
consistent with the requirements for satisfying the performance-based
compensation exception under Section 162(m), the Administrator may provide in
the case of any Award intended to qualify for such exception that one or more of
the Performance Criteria applicable to such Award will be adjusted in an
objectively determinable manner to reflect events (for example, but without
limitation, acquisitions or dispositions) occurring during the performance
period that affect the applicable Performance Criterion or Criteria.


"Plan":  The TransAct Technologies Incorporated 2014 Equity Incentive Plan as
from time to time amended and in effect.


"Restricted Stock":  Stock subject to restrictions requiring that it be
redelivered or offered for sale to the Company if specified conditions are not
satisfied.



--------------------------------------------------------------------------------

"Restricted Stock Unit":  A Stock Unit that is, or as to which the delivery of
Stock or cash in lieu of Stock is, subject to the satisfaction of specified
performance or other vesting conditions.


"SAR": A right entitling the holder upon exercise to receive an amount (payable
in cash or in shares of Stock of equivalent value) equal to the excess of the
fair market value of the shares of Stock subject to the right over the base
value from which appreciation under the SAR is to be measured.


"Section 162(m)": Section 162(m) of the Code.
"Section 409A": Section 409A of the Code.
"Section 422": Section 422 of the Code.
"Stock":  Common stock of the Company, par value $0.01 per share.


"Stock Option":  An option entitling the holder to acquire shares of Stock upon
payment of the exercise price.


 "Stock Unit":  An unfunded and unsecured promise, denominated in shares of
Stock, to deliver Stock or cash measured by the value of Stock in the future.


"Unrestricted Stock":  Stock not subject to any restrictions under the terms of
the Award.




